                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION AT LAFAYETTE

CARRIE J. HANSON,                                  )
            Plaintiffs,                            )
                                                   )
         v.                                        )   CAUSE NO.: 4:19-CV-78-JPK
                                                   )
TRUST TRANSPORT, LLC and                           )
MATTHEW R. BROOKS,                                 )
          Defendants.                              )

                                     OPINION AND ORDER

         This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

         Defendants Trust Transport, LLC and Matthew R. Brooks invoked this Court’s subject

matter jurisdiction via diversity jurisdiction by removing this case to federal court. As the parties

seeking federal jurisdiction, Defendants have the burden of establishing that subject matter

jurisdiction exists. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir.

2009).

         For the Court to have diversity jurisdiction, Plaintiff Carrie J. Hanson and Defendants must

be citizens of different states, and the amount in controversy must be more than $75,000.

Defendants have alleged a sufficient amount in controversy. Defendants have also sufficiently

alleged the citizenship of Plaintiff and of Defendant Brooks. However, the allegations are

insufficient as to the citizenship of Defendant Trust Transport LLC.
       The Notice of Removal alleges that “Defendant Trust Transport, LLC is a two-member

Iowa limited liability company with both members being citizens of Iowa.” (Notice of Removal ¶

6, ECF No. 1). These allegations are insufficient for the purpose of determining citizenship.

       A limited liability company’s citizenship “for purposes of . . . diversity jurisdiction is the

citizenship of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). Therefore,

if Defendant is actually a limited liability company, the Court must be advised of the identity of

each of its members and advised of each member’s citizenship. Thomas v. Guardsmark, LLC, 487

F.3d 531, 534 (7th Cir. 2007) (“an LLC’s jurisdictional statement must identify the citizenship of

each of its members as of the date the complaint or notice of removal was filed, and, if those

members have members, the citizenship of those members as well.”). It is not sufficient to broadly

allege that all members of a limited liability company are citizens of a particular state. See Guar.

Nat’l Title Co. v. J.E.G. Assocs., 101 F.3d 57, 59 (7th Cir. 1996) (explaining that the court would

“need to know the name and citizenship(s)” of each partner for diversity jurisdiction purposes).

Moreover, citizenship must be “traced through multiple levels” for those members who are a

partnership or a limited liability company, as anything less can result in a remand for want of

jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th

Cir. 2004).

       Based on the foregoing, the Court ORDERS Defendants to FILE, on or before October

29, 2019, a supplemental jurisdictional statement that properly alleges the citizenship of Defendant

Trust Transport, LLC by advising the Court of the identity and citizenship of each of its members.

       So ORDERED this 15th day of October, 2019.

                                              s/ Joshua P. Kolar
                                              MAGISTRATE JUDGE JOSHUA P. KOLAR
                                              UNITED STATES DISTRICT COURT



                                                 2
